 



Exhibit 10.1

 

AMENDMENT to Promissory NoteS

 

THIS AMENDMENT TO PROMISSORY NOTES (this “Amendment”) is made as of the 27th day
of October, 2017, among American Power Group Corporation, a Delaware corporation
(the “Company”), and the parties who execute the signature page hereto.

 

WHEREAS, the Company has issued its subordinated contingent convertible
promissory notes in the aggregate principal amount of $3,000,000 to certain
investors (each, a “Holder” and, collectively, the “Holders”), pursuant to that
certain Convertible Note Purchase Agreement dated as of January 27, 2017;

 

WHEREAS, the amended Maturity Date (as defined in the Notes) of each of the
Notes is currently October 27, 2017;

 

WHEREAS, the Maturity Date may be changed or amended with the written consent of
the Company and the holders of Notes representing 75% of the principal amount of
the Notes outstanding from time to time; and

 

WHEREAS, the Company and the undersigned Holders wish to amend all of the Notes
in accordance with the terms of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and such Holders
hereby agree as follows:

 

1.       Section 1 of each of the Notes is hereby amended to read as follows:

 

“1. Repayment. All payments of interest and principal shall be in lawful money
of the United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal. Except as otherwise provided below, the
outstanding principal amount of this Note shall be due and payable on December
31, 2017 (the “Maturity Date”).

 

2.       Except as specifically set forth above, the Notes shall remain in full
force and effect in accordance with their terms.

 

3.       This Amendment shall become effective upon its execution by the Company
and by the Holders holding Notes representing 75% of the principal amount of all
of the Notes, and shall be binding on all of the Holders of the Notes.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT TO

AMERICAN POWER GROUP CORPORATION

SUBORDINATED CONTINGENT CONVERTIBLE PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the Company has caused this Amendment dated as of October
27, 2017 to be duly executed by its authorized officer as of such date.

 

  AMERICAN POWER GROUP CORPORATION         By: /s/ Charles E. Coppa     Charles
E. Coppa     Chief Executive Officer

 

IN WITNESS WHEREOF, the undersigned Holder has caused this Amendment dated as of
October 27, 2017 to be duly executed by its authorized signatory as of such
date.

 

Name of Holder: Arrow, LLC  

 

Signature of Authorized Signatory of Holder: /s/ Matthew Van Steenwyk

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

IN WITNESS WHEREOF, the undersigned Holder has caused this Amendment dated as of
October 27, 2017 to be duly executed by its authorized signatory as of such
date.

 

Name of Holder: Associated Private Equity  

 

Signature of Authorized Signatory of Holder: /s/ Neil Braverman

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

 

 

 